Case: 09-60786     Document: 00511248711          Page: 1    Date Filed: 09/29/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 29, 2010
                                     No. 09-60786
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

BAO CHENG QING,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 939 865


Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Bao Cheng Qing, a native and citizen of the People’s Republic of China,
applied for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT), based on claimed persecution for supporting Falun Gong,
a group that combines mystical tenets with traditional Chinese exercise
discipline and is presently banned in China. His application was denied based
on the adverse credibility determination of the immigration judge (IJ), which



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60786    Document: 00511248711 Page: 2        Date Filed: 09/29/2010
                                 No. 09-60786

was upheld by the Board of Immigration Appeals (BIA) when it dismissed Qing’s
appeal.
      As detailed below, Qing contends the record does not support the IJ’s and
BIA’s adverse credibility determinations. This court has authority to review
only the order of the BIA unless the underlying decision of the IJ influenced the
BIA’s decision. Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997). Because the
IJ’s findings influenced the BIA’s decision to affirm the denial of Qing’s
application, this court reviews both decisions. Zhu v. Gonzales, 493 F.3d 588,
593-94 (5th Cir. 2007).
      Qing maintains:      he fully explained why he filed an initial false
application; his explanation was reasonable enough to overcome any adverse
inference; he did not present inconsistent evidence; the inconsistencies identified
by the IJ and BIA do not concern the basis of his claim and are insufficient to
sustain an adverse credibility finding; and, the IJ’s finding that his demeanor
reflected poorly on his credibility should be given little weight because the IJ
failed to give a specific description of his demeanor.
      An immigration court’s findings of fact are reviewed for substantial
evidence. E.g., Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). That an alien
is not eligible for asylum, withholding of removal, or relief under the CAT are
findings of fact reviewed for substantial evidence. Zhang v. Gonzales, 432 F.3d
339, 344-45 (5th Cir. 2005). In other words, an immigration court’s factual
findings will not be reversed unless “the evidence was so compelling that no
reasonable factfinder could conclude against it”. Wang, 569 F.3d at 537.
      Under the REAL ID Act of 2005, “an IJ may rely on any inconsistency or
omission in making an adverse credibility determination as long as the totality
of the circumstances establishes that an asylum applicant is not credible”. Id.
at 538 (emphasis in original, internal quotation marks and citation omitted); see
also 8 U.S.C. § 1158(b)(1)(B)(iii). As stated, we will “defer therefore to an IJ’s
credibility determination unless, from the totality of the circumstances, it is

                                        2
   Case: 09-60786    Document: 00511248711 Page: 3       Date Filed: 09/29/2010
                                 No. 09-60786

plain that no reasonable fact-finder could make such an adverse credibility
ruling”. Wang, 569 F.3d at 538 (internal quotation marks and citation omitted).
      Qing admitted to falsely claiming, in his first application, that he was
persecuted for violating the Chinese government’s family-planning policy; he
claimed he lied because he feared persecution by the Chinese government if he
told immigration officials he was persecuted for supporting Falun Gong. The IJ
determined reasonably that Qing’s explanation was incredible in the light of:
the large sum of money ($70,000) he paid to be smuggled into the United States,
purportedly because he was persecuted for supporting Falun Gong; his
concession that he was already identified by the Chinese government as a Falun
Gong supporter.
      The adverse credibility finding is also supported by: the IJ’s findings that
Qing’s demeanor reflected poorly on his credibility; Qing offered inconsistent and
fabricated testimony and evidence in support of his application; Qing points to
no evidence that compels a contrary conclusion, see id. at 539-40; and, Qing’s
assertion that these inconsistencies do not concern the basis of his claim and,
therefore, do not compel an adverse credibility finding is based on the pre-REAL
ID Act standard for assessing credibility.
      In the light of Qing’s false claim in his first application and the other
inconsistencies and incredible testimony found by the IJ, it is not plain that “no
reasonable fact-finder could make such an adverse credibility ruling”. Id. at 538
(internal quotation marks and citation omitted).        Qing’s claims (asylum,
withholding of removal, and relief under the CAT) were all based on persecution
for supporting Falun Gong. Because the credibility determinations of the IJ and
BIA withstand review, the decision to deny Qing relief is supported by
substantial evidence. See Zhang, 432 F.3d at 344-45.
      PETITION DENIED.




                                        3